Exhibit 10.9

 

 

Ixia
Compensation of Named Executive Officers as of December 31, 2013

 

The executive officers of Ixia (the “Company”) who were named in the Summary
Compensation Table in this Form 10-K and who were serving as executive officers
of the Company on December 31, 2013 are referred to herein as the “Named
Executive Officers.” The Named Executive Officers have their base salaries
determined annually by the Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”). The Named Executive Officers are all
“at will” employees and do not have written or oral employment agreements with
the Company. The annual base salaries for the Named Executive Officers as of
December 31, 2013 are as follows:

 

Executive Officer

 

Annual Base Salary

as of December 31, 2013

         

Errol Ginsberg

  $ 560,000  

Acting Chief Executive Officer and Chief Innovation Officer

                 

Thomas B. Miller

    330,000  

Former Chief Financial Officer

                 

Ronald W. Buckly

    340,000  

Senior Vice President, Corporate Affairs and General Counsel

                 

Alan Grahame

    350,000  

Senior Vice President, Worldwide Sales

       

 

 

 

As of December 31, 2013, the Named Executive Officers (other than our former
Chief Financial Officer who resigned on March 3, 2014) were also eligible to
participate in the Company’s incentive compensation plans, including:

 

 

(i)

 

The Company’s cash bonus plans for its executive officers, including the
Company’s 2013 Senior Officer Bonus Plan (filed as Exhibit 10.3 to the Company’s
Current Report on Form 8-K (File No. 0-31523) filed with the Securities and
Exchange Commission (the “Commission”) on June 25, 2013) and the Company’s
2012-2013 Executive Officer Integration Bonus Plan (filed as Exhibit 10.1 to the
Company’s Current Report on Form 8-K (File No. 0-31523) filed with the
Commission on December 12, 2012);

         

(ii)

 

The Company’s Amended and Restated 1997 Equity Incentive Plan (filed as
Exhibit 4.1 to the Company’s Registration Statement on Form S-8 (Reg.
No. 333-117969) filed with the Commission on August 5, 2004), to the extent
equity awards were granted prior to the expiration of the Plan in 2007;

         

(iii)

 

The Company’s Second Amended and Restated Ixia 2008 Equity Incentive Plan (filed
as Exhibit 10.1 to the Company’s Current Report on Form 8-K (File No. 0-31523)
filed with the Commission on June 25, 2013); and

         

(iv)

 

The Company’s 2010 Employee Stock Purchase Plan, as amended (filed as
Exhibit 4.2 to the Company’s Registration Statement on Form S-8 (Reg.
No. 333-176237) filed with the Commission on August 11, 2011).

 

 